Citation Nr: 1040089	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, Ohio, 
which granted service connection for PTSD and assigned a 30 
percent rating effective March 2006.


FINDING OF FACT

PTSD is manifested by anxiety, depression, difficulty sleeping, 
nightmares, occasional flashbacks, increased startle response and 
hallucinations.  There is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, 
difficulty in understanding complex commands or impairment of 
short and long term memory. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2010).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  

Score from 61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Score 
from 51 to 60 generally reflect some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Scores from 41 to 50 reflect serious symptoms (suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (2010).

The Veteran filed the current claim in May 2006.  He maintains 
that his rating does not accurately reflect the severity of his 
symptoms.  He asserts that he is entitled to an initial 
evaluation in excess of 30 percent.  After carefully reviewing 
the evidence of record, the competent evidence shows that PTSD is 
appropriately rated at 30 percent.

In March 2006, treatment records show that the Veteran was living 
with his sister and then became homeless.  He worked as a painter 
and a foreman.  He reported nightmares, anxiety, depression and 
an increase in seeing shadows.  He was also receiving group 
counseling for his PTSD.  

In June 2006, the Veteran was afforded a GAF score of 55.  He 
reported depression, nightmares and hearing Vietnamese voices.  
The examiner noted good concentration, an absence of suicidal 
ideations and no flashbacks.  

An examiner in August 2006 noted that the Veteran was well 
oriented, neatly groomed, maintained good eye contact, had a 
euthymic mood, an appropriate affect and denied suicidal or 
homicidal ideation.  His thinking was goal directed, his speech 
was logical and he was coherent.  He reported hearing trumpet 
music and "voices singing amazing grace."  While he reported 
hearing voices, he was otherwise well oriented, reflected no 
disturbance of mood, and his affect was appropriate (not 
flattened).

In a May 2007 VA examination, the Veteran stated that intrusive 
thoughts or flashbacks were rare for him.  He reported auditory 
hallucinations involving voices and he also reported an increased 
startle response with occasionally anxious moods.  He reported 
difficulty getting to sleep and interrupted sleep.  

At the time of the examination the Veteran was employed and ran a 
paint shop.  The examiner noted no impairment of thought process 
or communication, no suicidal or homicidal ideations, no impaired 
memory and no obsessive or ritualistic behavior.  The examiner 
stated mild auditory hallucinations and startle reaction without 
panic attack.  The Veteran was afforded a GAF score of 62.

While auditory hallucinations were noted, they were described as 
mild.  This evidence is consistent with a 30 percent rating but 
no more.  Further, thought processes and communication was 
normal, panic attacks were not reported, and it appears that the 
Veteran was successfully employed suggesting that he was able to 
maintain an effective work relationship.

This is further supported by June 2007 treatment records showing 
that the Veteran was permanently hired at his place of employment 
and had gotten his driver's license.  He described his mood as 
slightly depressed.  He reported a good appetite with increased 
weight gain.  He also reported no suicidal ideations.  He 
continued to hear voices and see shadows and also experienced 
nightmares.  The examiner reported no gross cognitive 
deficiencies.  The Veteran was afforded a GAF score of 60.  

In addition, October 2007 records show that the Veteran was 
volunteering once a week and was sleeping a little better.  He 
denied suicidal and homicidal ideations.  He reported that he was 
performing his painter job well and got along fine with his 
supervisors and coworkers.  He was afforded a GAF score of 60.  

This evidence reflects no more than a 30 percent rating as he had 
no impairment in judgment, abstract thinking, motivation or mood, 
and was successful at his place of employment.

In February 2008, the Veteran appeared neatly groomed, his 
thinking was goal directed, his affect was appropriate and his 
mood was euthymic.  He was afforded a GAF score of 60.  In May 
2008, he continued to hear voices, see shadows, and experienced 
insomnia, which was largely due to nightmares.  June 2008 records 
showed that he was still hearing voices and his nightmares were 
more severe.  He reported having a girlfriend who was 20 years 
younger than himself and stated that he was dealing with the 
relationship.  He reported leisure activities of playing golf and 
watching television.  He received a GAF score of 60.  

This evidence is consistent with no more than a 30 percent rating 
as his affect was not flattened (described as appropriate), his 
motivation and mood appeared good (he reported leisure 
activities), and he had successfully established a relationship 
with a girlfriend.

In an October 2008 VA examination (and January 2009 addendum), 
the Veteran complained of seeing shadows and hearings voices.  He 
reported difficulty falling asleep and having nightmares of 
incoming rockets.  The examiner noted the Veteran's intrusive 
thoughts are triggered by news of the current war.  He reported 
hypervigilance and problems with anger and irritability.  He 
denied having any close friends and felt alienated from people.  

He was appropriately dressed and had no problems with 
communicating.  His mood and affect appeared to be congruent.  
The examiner reported that his abstract reasoning, concentration 
and long and short term memory were intact.  He was afforded a 
GAF score of 60.  

While the Veteran's complaints of seeing shadows and hearing 
voices continues, he reported more problems with interpersonal 
relationships; however, the criteria for a higher rating, i.e. 
affect, speech, memory, judgment, abstract thinking, and 
motivation and mood, were all intact.  Therefore, the Board finds 
that this evidence does not support a higher rating.

This finding is consistent with clinical records dated in 
November 2008, which revealed that the Veteran was doing well at 
his job.  He reported on-going complaints of depression, hearing 
Vietnamese voices and seeing shadows.  He also stated that he had 
occasional intrusive thoughts.  He reported increased symptoms 
related to daily exposure to recent returnees from Iraq on the 
psych unit but he was managing his full-time job and showed no 
gross cognitive deficits.  However, none of these symptoms were 
sufficient disabling to warrant a rating in excess of 30 percent.

In June 2009, the Veteran was afforded a GAF score of 55.  This 
is basically consistent with the GAF scores throughout the period 
on appeal.  In September 2009, he reported feeling depressed 60 
percent of the time; nonetheless, his energy and concentration 
were good and he reported enjoying life.  He was neatly groomed 
and his thinking was goal directed but he reported passive 
thoughts of suicide.  October 2009 treatment records reveal that 
he was doing well at work and was pleased with his performance 
ratings.  He reported getting along well with his supervisors and 
other employees.  

In November 2009, the Veteran appeared neatly groomed with a 
euthymic mood.  He reported no suicidal or homicidal ideation.  
The examiner noted that his thinking was goal directed and his 
speech was logical and coherent.  He also had auditory and visual 
hallucinations.  

While the Veteran reported on-going complaints, his symptoms were 
not consistent with a higher rating in that he did not have a 
flattened affect, speech was normal, no panic attacks were 
reported, he was successfully working, no memory problems were 
identified, and he did not have impaired judgment, abstract 
thinking, or disturbances of motivation or mood.  

Treatment records dated in January 2010 reported that the 
Veteran's medication was increased and he no longer heard trumpet 
music; however, he still heard a musical note when he was 
driving.  He continued to report seeing shadows, hearing 
Vietnamese voices, and experiencing flashbacks twice a week.  The 
examiner noted no paranoid ideation, but stated that it was hard 
for the Veteran to trust people. 

The Veteran reported moderate depression, often triggered by 
nightmares.  His concentration and energy were normal and he 
reported no irritability.  The examiner noted that the Veteran 
was casually dressed, neatly groomed, and had no cognitive 
deficits.  The Veteran denied suicidal or homicidal ideations.  
He was afforded a GAF score of 55.  The examiner noted that the 
PTSD symptoms were returning to baseline.

As discussed above, in order to warrant a 50 percent rating, the 
evidence would need to show occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  

The records show no evidence of any of these criteria.  In 
addition, the Veteran has a steady job and has been able to 
maintain a good working relationship with his supervisors and co-
workers.  He also has a girlfriend and had several other partners 
predating his current girlfriend.  His GAF scores range from 50-
62, reflecting some moderate symptoms, but overall demonstrating 
a relatively high level of functioning.  The Board acknowledges 
occasional suicidal thought, but notes that he has consistently 
denied intent or a plan.  Therefore, the weight of the evidence 
is against a higher rating and the appeal is denied. 

The Board has also considered the Veteran's lay statements that 
his disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports and 
clinical records) directly address the criteria under which this 
disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

In this case, the evidence reflects that the Veteran is working 
full-time and has been throughout the period on appeal.  
Moreover, his psychiatric treatment has on been on an outpatient 
basis, and there is no indication of frequent periods of 
hospitalization.  Further, the rating criteria for PTSD 
reasonably describe his disability level and symptomatology.  
Thus, as his disability picture is contemplated by the rating 
schedule, the assigned evaluation is adequate, and no referral 
for an extraschedular evaluation is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work due to PTSD, and the records show a consistent 
ability to work and to function well at work.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in June 2006.  The 
claim arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded him two VA examinations.  The 
examiners indicated that they reviewed the records, had the 
opportunity to interview the Veteran and provided thorough 
details as to his disability.  The examination reports are 
adequate for evaluative purposes.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


